Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-30 are pending and are under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election with traverse of invention 1 claims 1-20 and the following species in their response dated 10/26/2022 is acknowledged.
Specie 1: Applicants elect isopropyl myristate as the fatty acid ester specie
Specie 2: Applicants elect polydimethylsiloxane as recited in claim 13 as the polymeric siloxone specie.  
Applicants traversal arguments are found to be persuasive and the restriction election requirement set forth on 09/09/2022 is hereby withdrawn and the entire set of claims 1-30 are considered in this instant office action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/17/2022, 08/03/2022. 10/26/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	The present application claims the benefit of priority from U.S. patent application no. 63/188,274, filed May 13, 2021 
Claim Rejections 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-29 are rejected  under 35 U.S.C 102(a)(2) as being anticipated by Van Burskirk et al. (US 2018/0070593)
Instant claims are drawn to a composition comprising: a. one or more fatty acid esters; and b. one or more linear polymeric siloxanes.
Van Burskirk et al discloses composition suitable for topical use to treat ectoparasite infestations (abstract) comprising polydimethylsiloxane or PDMS [0056] and disclose Butyl 3-hydroxybutyrate and isopropyl myristate as two of the preferred solvents for use herein, as well as combinations of the foregoing, especially preferred solvent is isopropyl myristate, which has a dielectric constant of 3.2 [0162].  The amount of polydimethylsiloxane is between 25-75% by weight of the composition [0133] and that of  of solvent is preferable 10-50% by weight of the composition [0164]. They disclose formulation 1 [0189] as follows 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    294
    436
    media_image1.png
    Greyscale


They further disclose that Dimethicone or PDMS belongs to the class of organosilicon compounds that are commonly referred to as silicones or silicone oil and PDMS or polydimethylsiloxanes are a class of polymeric organosilicon compounds that are known for their unusual rheological or flow properties, and for being relatively inert, non-toxic, and non-flammable [0124]. They disclose that dimethicone having a viscosity from about 10 cps to about 100,000 cps are acceptable for use in their formulation [0132] They further disclose that neat PDMS is particularly effective at controlling head lice as it inhibits the ability of a louse to respire and/or to excrete water by externally penetrating their thoracic spiracles [0125]. They further disclose their composition to comprise of other excipients such as Emulsifier [0135-0148], thickeners [0149-0158], Solvent [0159-0164], Fragrance [0165-0170], colorant [0171-0177] and additional ingredients [0178-0179]. They further disclose that 100 percent of lice treated with the pediculicide gel showed only minor or no vital signs (score of 3 or 4, respectively) as determined 10 minutes post-treatment [0214]. They disclose their compositions packaged as kits [0222]. Van Burskirk et al. disclose that their inventive nonaqueous insecticidal or antiparasitic compositions have been found to exhibit exemplary efficacy when used to treat pest infestations of the hair and the compositions are easily controllable during application, and easy to rinse from hands and hair following treatment. They further state that the fact that these non-pharmaceutical formulations can be used to achieve such a high measure of success is particularly noteworthy as even without the presence of toxicants such as pyrethrin, rapid and complete parasitic kill can be attained [0120]. Their inventive topical compositions may be used successfully to treat individuals with Pediculosis, Phthiriosis, or other surface pest infestation without requiring prescriptions or harsh chemicals [0120]. They disclose application of their inventive compositing   to the lice infested heads of individuals where it was applied for 10 minutes and rinsing, the lice recovered from combing were all found to be dead (100% effective) (example 5, [0215]).  
With regards instant claims 2, 3, 17-18, the formulation 1 [0189] taught by van Burskirk noted above anticipates these claims.
With regards to instant claim 15, while van Burskirk does not specifically mention the molecular weights of the polysiloxanes, they specifically disclose the use of these agents as active ingredients in their compositions and suggest commercially available polymeric siloxanes in their composition, absence of evidence to the contrary, the polysiloxanes used in their formulation will have the molecular weight instantly claimed.


With regards to instant claim 23, while van-Burskirk does not specifically exemplify killing the ova of the ectoparasite, they disclose that once has been determined that an adequate time for treatment has been achieved, the hair is combed with tines 130 of comb portion 134 to remove the ectoparasites, including adults, juveniles, and eggs. For this purpose, it is anticipated to be appropriate for individual tines 130 will be placed in close proximity to one another. It is envisioned that it may be advantageous for individual tines 130 to be separated by a distance approximately equal to the diameter of a human hair, in order to remove even the smallest ova or nits of ectoparasite pests from a subject most effectively [0202]. This anticipates their composition also affecting the ova of the ectoparasite. Further, absence to evidence to the contrary, the killing of the ova will be inherent to the composition as it is the same composition instantly claimed.
As such claims 1-29 are anticipated by Van-Burskirk et  al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Van Burskirk et al. (US 2018/0070593). 
Instant claims are drawn to a composition comprising: a. one or more fatty acid esters; and b. one or more linear polymeric siloxanes.
Van Burskirk et al discloses composition suitable for topical use to treat ectoparasite infestations (abstract) comprising polydimethylsiloxane or PDMS [0056] and disclose Butyl 3-hydroxybutyrate and isopropyl myristate as two of the preferred solvents for use herein, as well as combinations of the foregoing, especially preferred solvent is isopropyl myristate, which has a dielectric constant of 3.2 [0162].  The amount of polydimethylsiloxane is between 25-75% by weight of the composition [0133] and that of  of solvent is preferable 10-50% by weight of the composition [0164]. They disclose formulation 1 [0189] as follows 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    294
    436
    media_image1.png
    Greyscale


They further disclose that Dimethicone or PDMS belongs to the class of organosilicon compounds that are commonly referred to as silicones or silicone oil and PDMS or polydimethylsiloxanes are a class of polymeric organosilicon compounds that are known for their unusual rheological or flow properties, and for being relatively inert, non-toxic, and non-flammable [0124]. They disclose that dimethicone having a viscosity from about 10 cps to about 100,000 cps are acceptable for use in their formulation [0132] They further disclose that neat PDMS is particularly effective at controlling head lice as it inhibits the ability of a louse to respire and/or to excrete water by externally penetrating their thoracic spiracles [0125]. They further disclose their composition to comprise of other excipients such as Emulsifier [0135-0148], thickeners [0149-0158], Solvent [0159-0164], Fragrance[0165-0170], colorant [0171-0177] and additional ingredients [0178-0179]. They further disclose that 100 percent of lice treated with the pediculicide gel showed only minor or no vital signs (score of 3 or 4, respectively) as determined 10 minutes post-treatment [0214]. They disclose their compositions packaged as kits [0222]. Van Burskirk et al. disclose that their inventive nonaqueous insecticidal or antiparasitic compositions have been found to exhibit exemplary efficacy when used to treat pest infestations of the hair and the compositions are easily controllable during application, and easy to rinse from hands and hair following treatment. They further state that the fact that these non-pharmaceutical formulations can be used to achieve such a high measure of success is particularly noteworthy as even without the presence of toxicants such as pyrethrin, rapid and complete parasitic kill can be attained [0120]. Their inventive topical compositions may be used successfully to treat individuals with Pediculosis, Phthiriosis, or other surface pest infestation without requiring prescriptions or harsh chemicals [0120]. They disclose application of their inventive compositing   to the lice infested heads of individuals where it was applied for 10 minutes and rinsing, the lice recovered from combing were all found to be dead (100% effective) (example 5, [0215]).  
With regards instant claims 2, 3, 17-18, the formulation 1 [0189] taught by van Burskirk noted above renderes these claims obvious..
With regards to instant claim 15, while van Burskirk does not specifically mention the molecular weights of the polysiloxanes, they specifically disclose the use of these agents as active ingredients in their compositions and suggest commercially available polymeric siloxanes in their composition, absence of evidence to the contrary, the polysiloxanes used in their formulation will have the molecular weight instantly claimed.


With regards to instant claim 23, while van-Burskirk does not specifically exemplify killing the ova of the ectoparasite, they disclose that once has been determined that an adequate time for treatment has been achieved, the hair is combed with tines 130 of comb portion 134 to remove the ectoparasites, including adults, juveniles, and eggs. For this purpose, it is anticipated to be appropriate for individual tines 130 will be placed in close proximity to one another. It is envisioned that it may be advantageous for individual tines 130 to be separated by a distance approximately equal to the diameter of a human hair, in order to remove even the smallest ova or nits of ectoparasite pests from a subject most effectively [0202] As such absence to evidence to the contrary, the killing of the ova will be inherent to the composition as it is the same composition instantly claimed. 
With regards to instant claim 30, administration of pediculocyte to get the most effect out of the composition is well known in the art and absence of evidence to the contrary developing a one-time use application of the composition taught by van-Burskirk would be obvious to a person of ordinary skill in the art. 


Conclusion
Claims 1-30 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629